      Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 1 of 46




                          UNITED STATES DISTRICT COUR T
                         NORTHERN DISTRICT OF NEW YORK



ROBERT TOMASSJNI, individually,
and THOMAS HROMOWYK,
individually and on behalf of himself       Case No. 3:14-cv-01226-MAD-ML
and others similarly situated,
                                            Hon. Mae A. D' Agostino
                      Plaintiff,            United States District Judge


vs.

CHRYSLER GROUP LLC (n/k/a
FCA US LLC),

                      Defendant.




                FCA US LLC'S MEMORANDUM IN OPPOSITION TO
      PLAINTIFF THOMAS HROMOWYK MOTION FOR CLASS CERTIFICATION




         COUGHLIN & GERHART, LLP                THOMPSON COBURN LLP
         Alan J. Pope                           Kathy A. Wisniewski
         apope@cglawoffices.com                 kwisniewski@thompsoncoburn.com
         Bar Enroll No. 301508                  Stephen D' Aunoy
         99 Corporate Drive                     sdaunoy@thompsoncoburn.com
         P.O. Box 2039                          Thomas L. Azar, Jr.
         Binghamton, New York 13902             tazar@thompsoncoburn.com
         Phone: (607) 723-9511                  Sharon B. Rosenberg
                                                srosenberg@thompsoncoburn.com
                                                One US Bank Plaza
                                                St. Louis, Missouri 6310 I
                                                Phone: (314) 552-6000
                                                Fax: (314) 552-7000


                                   Attorneys for FCA US LLC
       Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 2 of 46




                                   TABLE OF CONTENTS
                                                                                         Page

I.       INTRODUCTION                                                                       1

II.       RELEVANT FACTUAL BACKGROUND                                                       3

         A.    General Overview Of Proposed Class Members                                   3

          B.   General Overview Of The Class Vehicles                                       4

          C.   The Three Different TPMS Components/Valve Stems In The Class
               Vehicles                                                                     4

         D.    General Facts Relevant To FCA US's Knowledge                                 5

          E.   Proof That Valve Stems Do Not Create Safety Issues                           6

          F.   TPMS Component And Valve Stem Replacements                                   9

          G.   The Admissions Made By Plaintiffs Experts                                   11

          H.   The Testimony Of FCA US's Expert..                                          13

          I.   Consumers' Purchasing Decisions                                             13

         J.    Facts Relevant To Plaintiff Thomas Hromowyk                                 15

               1.     Vehicle Purchase and History                                         15

               2.     Plaintiffs Involvement in Litigation                                 17

III.     ARGUMENT                                                                          18

         A.    The Lack Of A Legally Viable Class                                          19

         B.    Plaintiff Has Failed to Prove The Rule 23(a) Requisites                     23

         C.    The Rule 23(b)(3) Predominance Requisite Is Lacking                         28

         D.    No Proof Of Superiority As Required By Rule 23(b)(3)                        37

         E.    The Issue Of Liability Cannot Properly Be Certified Under Rule 23(c)(4)     38

IV.      CONCLUSION                                                                        39
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 3 of 46




                                 TABLE OF AUTHORITIES

                                                                                  Page(s)

Cases

Akaosugi v. Benihana Nat'! C01p., 282 F.R.D. 241 (N.D.Cal. 2012)                       27

Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997)                                  26

Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455 (2013)                2, 19

Atik v. Welch Foods, Inc., 2016 WL 5678474 (E.D.N.Y. 2016)                             23

Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52 (2d Cir. 2000)       26, 28

Baron v. Pfizer, Inc., 840 N.Y.S.2d 627 (2007)                                         19

Beck v. Status Game Corp., 1995 WL 422067 (S.D.N.Y. l 995)                             28

Brecher v. Republic ofArgentina, 806 F.3d 22 (2d Cir. 2015)                            22

Bristol Vil/., Inc. v. Louisiana-Pacific Corp., 170 F. Supp. 3d 488 (W.D.N.Y.
    2016)                                                                              21

Broussardv. Meineke Disc. Muffler Shops, Inc., 155 F.3d 331 (4th Cir. 1998)            30

Browe v. Evenjlo Co., 2015 WL 3915868 (D.Minn. 2015)                                   26

Calvo v. City ofNew York, 2017 WL 4231431 (S.D.N. Y. 2017)                              19

Chin v. Chrysler Corp., 182 F.R.D. 448 (D.N.J. 1998)                                   36

Comcast Corp. v. Behrend, 133 S.Ct. 1426 (2013)                                        35

Comcast Corp. v. Behrend, 569 U.S. 27 (2013)                                       21, 36

Denneyv. Deutsche BankAG, 443 F.3d 253 (2d Cir. 2006)                                  19

Emilio v. Sprint Spectrum L.P., 2017 WL 3208535 (S.D.N.Y. 2017)                 25, 26, 28

Falcon v. Philips Elec. N.Am. Corp., 304 Fed.Appx. 896 (2d Cir. 2008)                  27

Frankv. DaimlerChryslerCorp., 741 N.Y.S.2d 9 (2002)                                    20

Fullwoodv. Wolfgang's Steakhouse, Inc., 2014 WL 6076733 (S.D.N.Y. 2014)                22

Gouldv. Helen ofTroyLtd., 2017 WL 1319810 (S.D.N.Y. 2017)                              21




                                                 II
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 4 of 46




Grodzitsky v. American Honda Motor Co., Inc., 2014 WL 718431 (C.D.Cal.
    2014)                                                                             24

Haag v. Hyundai Motor America, 330 F.R.D. 127 (W.D.N.Y. 2019)                     passim

In re Am. Int 'l Group, Inc. Secs. Litig., 689 F.3d 229 (2d Cir. 2012)                18

In re Avon Anti-Aging Skincare Creams & Prod. Mktg. & Sales Practices Litig.,
    2015 WL 5730022 (S.D.N.Y. 2015)                                                   34

In re Canon Cameras, 237 F.R.D. 357 (S.D.N.Y. 2006)                               .19, 20

In re Ford Motor Co. E-350 Van Prod. Liab. Litig. (No. 11), 2012 WL 379944
    (D.N.J. 2012)                                                                     33

In re General Motors LLC Ignition Switch Litig., 257 F.Supp.3d 372 (S.D.N.Y.
    2017)                                                                             20

In re Initial Pub. Offerings Sec. Litig., 471 F.3d 24 (2d Cir. 2006)                  33

In re Literary Works in Elec. Databases Copyright Litig., 654 F.3d 242 (2d Cir.
    2011)                                                                             27

In re Methyl Tertiary Butyl Ether ("MTBE'') Prod. Liab. Litig., 209 F.R.D. 323
    (S.D.N.Y. 2002)                                                                   29

In re Scotts EZ Seed Litig., 304 F.R.D. 397 (S.D.N.Y. 2015)                           23

In re Whole Foods Mkt. Grp., Inc. Overcharging Litig., 397 F.Supp.3d 406
    (S.D.N.Y. 2019)                                                                   19

Jermyn v. Best Buy Stores, L.P., 256 F.R.D. 418 (S.D.N.Y. 2009)                       22

Kail v. WolfAppliance, Inc., 2017 WL 3608242 (E.D.N.Y. 2017)                           3

Koch v. Christie's International PLC, 785 F.Supp.2d 105 (S.D.N.Y. 2011)               31

Lebowitz v. Dow Jones & Co., 508 Fed.Appx. 83 (2d Cir. 2013)                          30

Lieb v. Am. Motors Corp., 95 F.R.D. 507 (S.D.N.Y. 1982)                               26

Luppino v. Mercedes Benz USA, 2017 WL 6015698 (3d Cir. 2017)                          30

Marshall v. Hyundai Motor America, -F.R.D.-, 2019 WL 2678023 (S.D.N.Y.
   2019)                                                                          passim

Miller v. Fuhu, Inc., 2015 WL 7776794 (C.D.Cal. 2015)                                 36

Mooradian v. FCA US, LLC, 2017 WL 4869060 (N.D. Ohio 2017)                        27, 33


                                                 111
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 5 of 46




Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010)                                  18

Opperman v. Kong Techs., Inc., 2017 WL 3149295 (N.D.Cal. 2017)                     36

Oscar v. BMW ofN Am., LLC, 2012 WL 2359964 (S.D.N.Y. 2012)                 23, 34, 36

Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank, NA., 85
   N.Y.2d 20,647 N.E.2d 741 (1995)                                                 31

Pagan v. Abbott Laboratories, Inc., 287 F.R.D. 139 (E.D.N.Y. 2012)             19, 20

Rapcinsky v. Skinnygirl Cocktails, L.L.C., 2013 WL 93636 (S.D.N.Y. 2013)           25

Royal Park Investments SA/NV v. Bank ofNew York Mellon, 2017 WL 3835339
   (S.D.N.Y. 2017)                                                                 22

Royal Park Investments SA/NV v. US. Bank Nat'! Ass 'n, 324 F.Supp.3d 387
   (S.D.N.Y. 2018)                                                                 29

Ruzhinskaya v. Healthport Techs., LLC, 311 F.R.D. 87 (S.D.N.Y. 2015)               22

Singleton v. Fifth Generation, Inc., 2017 WL 5001444 (N.D.N.Y. 2017)               36

Spagnola v. Chubb Corp., 264 F.R.D. 76 (S.D.N.Y. 2010)                             37

Spratleyv. FCA US LLC, Case No. 3:17-cv-00062 (N.D.N.Y.)                       17, 18

Statler v. Dell, Inc., 775 F.Supp.2d 474 (E.D.N.Y. 2011)                          .20

Statler v. Dell, Inc., 841 F. Supp. 2d 642 (E.D.N.Y. 2012)                         21

Sweener v. Saint-Gobain Performance Plastics Corp., 2018 WL 748742
   (N.D.N.Y. 2018)                                                             29, 30

Vaccariello v. XM Satellite Radio, Inc., 295 F.R.D. 62 (S.D.N.Y. 2013)             20

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)                        .25, 29, 30

Weinstein v. eBay, Inc., 819 F. Supp. 2d 219 (S.D.N.Y. 2011)                       32

Wilder v. News Corp., 2015 WL 5853763 (S.D.N.Y. 2015)                              22

Woods v. Maytag Co., 2010 WL 4314313 (E.D.N.Y. 2010)                               31

Statutes and Constitutional Provisions

New York General Business Law § 349                                           passim




                                                IV
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 6 of 46




Rules

Fed.R.Civ .P. 23                                                                     passim

N.Y. C.P.L.R. 214(2)                                                                  .3, 21

Other Authorities

http://www.classlawdc.com/defective-products/                                            14

http://www.tc.gc.ca/en g/motorveh i clesafety/safevehi cles-defectinvesti gations-
    in formation-deactivated-1240 .htm                                                     7

https://www.autosafety.org/2009-car-book-best-bets/                                       .4

https://www .autosafety.org/2010-car-book-best-bets/                                      .4

https://www.wbmllp.com/landing/tire-pressure-monitoring-systemsl.                        14




                                                  V
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 7 of 46




                                   I.      INTRODUCTION

       This case is based on allegations that the Tire Pressure Monitoring System ("TPMS")

components in the "Class Vehicles"! have tire valve stems and nuts that prematurely corrode.

This marks the third time that the same proposed class counsel have proffered essentially the

same arguments and theories in support of certification in a case in which it is alleged that a

manufacturer is liable under New York General Business Law § 349 because it sold vehicles

having some component that is "defective" due to its susceptibility to prematurely corrode.2 In

the earlier two cases, as here, certification was sought of classes that encompassed individuals

owning vehicles with alleged vehicle defects that had never manifested, there was no evidence

suggesting that every vehicle in the proposed classes needed a repair, and damages were sought

for paying a "price premium" at the point of sale based on the notion that it was "obvious"

"reasonable consumers" would want to know about vehicle components that could corrode and

thus that the market price would be affected.3     In both of the earlier cases certification was

denied, in one for a lack of predominance based solely on the uncommon causation and damage

       1
        The "Class Vehicles" that are the subject of the operative First Amended Complaint are
Chrysler and Dodge Minivans manufactured after June 10, 2009 and through May 25, 2010. See
ECF #243.
       2
       Compare Memorandum of Law in Support of Plaintiff Thomas Hromowyk's Motion for
Class Certification, ECF #299 ("Pl. Mtn.") with Marshall v. Hyundai Motor America, -F.R.D.-,
2019 WL 2678023 (S.D.N.Y. 2019) and Haag v. Hyundai Motor America, 330 F.R.D. 127
(W.D.N.Y. 2019).
       3
         Compare Pl. Mtn., p. 41 fn.13 ("It is obvious that reasonable consumers would want to
know that the TPMS unit on their vehicles could catastrophically fail, and [at] minimum that
they would have to pay $375 to replace them and that the market price for vehicles with a known
defect would be less when such a defect is disclosed") with Marshall, 2019 WL 2678023 at * 19
(noting the plaintiffs "simply argue, 'It is obvious that reasonable consumers would want to
know that their brakes will progressively degrade and fail as a result of a defect and that the
market price for vehicles with a known defect would be less when such a defect is disclosed"');
see also Haag, 330 F.R.D. at 132-33 (rejecting as speculative plaintiffs request that "the Court
[] conclude, as a practical assumption, that persons buying or leasing the Class Vehicles naturally
'would have wanted to know' that their brakes might corrode more quickly than expected, and
that had they been informed of it, they would have demanded a reduction in the price").
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 8 of 46




issues, and in the other for those same reasons and others too. Plaintiff presents nothing to this

Court which justifies a different outcome here.      In fact, the facts here justifying a denial of

certification are even more compelling than were the facts in these earlier two cases.

        It is telling that Plaintiff Thomas Hromowyk ("Plaintiff') spends the vast majority of his

brief in support of his motion for class certification outlining the evidence which, he argues,

supports the merits of the defect theory he pleads.4 See, generally, Pl. Mtn. He seems to do this

because he has little to offer on the actual Rule 23 requisites which he addresses by simply

identifying each standard and then declaring that it is satisfied here. Id. But, once all the hype

about the merits of the defect are ignored, and the focus is shifted to the actual class action

requisites (which do not entail determining the merits of Plaintiff's defect theory'), it becomes

clear that certification must be denied.




       4
         FCA US will not waste this Court's valuable resources and use this brief to engage in a
currently irrelevant debate about whether a defect does or does not exist, but notes for the record
that Plaintiff has grossly exaggerated and misrepresented a significant amount of evidence in his
current motion. By way of example only, Plaintiff declares in his motion that FCA US
"predicted a potential 100% failure rate within five years" for valve stems made with an AL2000
alloy. See Pl., Mtn., p. 9. But, he completely misrepresents the document he relies on for this
incredible proposition, as that document proves that the actual predicted maximum failure rate
was only between 4.5 and 6.25%. See Declaration of Earl Bibb, attached hereto as Exhibit A,
("Bibb Deel."), iJ 26.
       5
         See Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 465-66 (2013)
("Although we have cautioned that a court's class-certification analysis must be 'rigorous' and
may 'entail some overlap with the merits of the plaintiff's underlying claim,' Rule 23 grants
courts no license to engage in free-ranging merits inquiries at the certification stage. Merits
questions may be considered to the extent-but only to the extent-that they are relevant to
determining whether the Rule 23 prerequisites for class certification are satisfied" (internal
citation omitted)); Fed.R.Civ.P. 23(c)(l)(A) Adv. Comm. Notes 2003 ("an evaluation of the
probable outcome on the merits is not properly part of the certification decision").

                                                 2
        Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 9 of 46




                         II.    RELEVANT FACTUAL BACKGROUND

A.         General Overview Of Proposed Class Members.

           Plaintiff seeks to certify a class which would encompass "all persons who purchased

and/or leased a new [Class Vehicle] in the State of New York and who currently own or lease the

Class Vehicle." See Pl. Mtn., p. I. In other words, Plaintiff wants to represent a class of those

who purchased/leased new and still own. Id. Plaintiff does not place a temporal ownership on

the outer end of the equation, i.e., "and still owned as of X date."

           FCA US records show that as of February 18, 2018, there were 3,168 individuals who fell

within the class defined by Plaintiff, i.e., they bought new and still owned. See Supplemental

Declaration of Earl Bibb ("Supp. Bibb Deel."), attached hereto as Exhibit B,   ,r 5.   But, as of early

August 2019, the number of individuals who fit within the defined class was down to 2,731. Id.

Id. And, by early November 2019, only 2,653 individuals still fell within the class definition.6

Id.

           Of the 2,653 individuals who fit the class definition in November 2019, FCA US records

indicate that 404 of them originally leased their vehicles but then purchased them outright. Id. at

,r 7.    And, out of the 2,653 individuals who fit the class definition in November 2019, only two

purchased/leased their vehicles within the three year statute of limitations applicable to the

remaining§ 349 claim.7 Id. at ,r 6.



           6
         FCA US records reflect ownership information gathered from third parties and are not
necessarily accurate. In fact, FCA US's random review of the Carfax records for some of the
Class Vehicles showed that although FCA US records showed the vehicles were still owned by
the original purchaser/lessee, they had actually been disposed of due to accidents or resold, and
for some there had been multiple resales. See Supp. Bibb Deel., ,r 4.
           7
        A § 349 claim must be brought within 3 years of its accrual. N.Y. C.P.L.R. 214(2).
And, for a claim premised on allegations that the alleged deceptive acts caused the plaintiff to
purchase a defective product or pay more for it, "[t]he clock begins to run ... when the plaintiffs
purchased the product." Kail v. Wolf Appliance, Inc., 2017 WL 3608242, *8 (E.D.N.Y. 2017).

                                                  3
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 10 of 46




B.      General Overview Of The Class Vehicles.

        FCA US began manufacturing the Class Vehicles on June 10, 2009, for the 2009 model-

year." Bibb Deel.,     ,r 9.    Since that time, the Class Vehicles have won numerous awards and

recognitions. Id. at   ,r 7.    By way of example, model-year 2010 Chrysler Town & Country and

Dodge Grand Caravan vehicles won the Best Buy award from Consumer Digest Magazine,

which is given to the vehicle that provides the most value for the money. Id. The vehicles also

won the "Best Bet" award from Car Book, which is based on performance across nine categories

including crash rating, safety features, rollover, preventive maintenance, repair costs, warranty,

fuel economy, complaints, and insurance costs, with the heaviest emphasis placed on safety.9 Id.

"Best Bet" is a publication of the Center for Auto Safety, one of the most outspoken and

aggressive consumer advocacy groups in the country, and, significantly, it gave the "repair costs"

category for the Grand Caravan and the Town & Country a "10," the most favorable rating

possible. See https://www.autosafety.org/2010-car-book-best-bets/.

C.      The Three Different TPMS Components/Valve Stems In The Class Vehicles.

        The Class Vehicles are equipped with TPMS components that have three different types

of tire valve stems.           See Bibb Deel.,   ,r,r 9-18.   Specifically, based on date of vehicle

manufacturer, the Class Vehicles were equipped with the following different valve stems/nuts

bearing the following part numbers ("PN"):




This lawsuit was filed on September 8, 2014, meaning the claims of those who purchased prior
to September 8, 2011 are barred by limitations.
        8
        FCA US was formed on April 28, 2009, and began operations on June 10, 2009, prior to
which it did not design, manufacture or sell any vehicles. See Bibb Deel., ,r 6.
        9
        The nine-category ratings started for model-year 2010, but the model-year 2009 Grand
Caravan and Town & Country were rated the highest "best bet" by the Center for Auto Safety in
the minivan category. See https://www .autosafety.org/2009-car-book-best-bets/.

                                                      4
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 11 of 46




           June JO, 2009-September 30, 2009: PN 56053031, which incorporated tire valve stems

made of a 2000 series alloy subjected to a T6 heat treatment (i.e., the alloy was heated and

cooled twice) and a sulfuric acid anodization process to improve strength and stress corrosion

resistance was used in the Class Vehicles (id. at ,r,r 9-11 );

           October 1, 2009--November 23, 2009:            PN 56053031, which incorporated tire valve

stems made of a 2000 series alloy but with a T4 heat treatment, i.e., a treatment aimed at making

the alloy stronger and more stress corrosion resistant than the T6 treatment was used in the class

vehicles (id. at ,r,r 12-14); and

           November 23, 2009-May 25, 2010: PN 56029527AA was used in the Class Vehicles,

and this part incorporated a differently threaded valve stem made from an aluminum 2000 series

alloy subjected to both a T4 heat treatment and a sulfuric acid anodization process that was

placed into a redesigned housing with a different size, microprocessor, antenna, and was of

lighter weight, all of which were believed to improve the units' robustness and corrosion

resistance (id. at ,r,r 15-18).

D.         General Facts Relevant To FCA US's Knowledge.

           When, in June 2009, FCA US first began operating the vehicle manufacturing business it

had purchased, it used the PN 5605303 lAD TPMS units which incorporated the same valve

stems that were used by numerous other manufacturers and which were made of the same

common alloy used in a variety of vehicle and aircraft applications, i.e., a series 2000 alloy. Id.

at   ,r,r 9-10.   These units were heat treated in a T6 condition and were subjected to a sulfuric acid

anodization process to improve strength and stress corrosion resistance. Id. However, FCA US

was then aware that there had been reports of these tire valve stems failing, and hence it

continued the investigation that had been initiated by the prior manufacturer into how

improvements could be made. Id. at ,r 11.


                                                      5
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 12 of 46




        Only one month after beginning its vehicle manufacturing operations, FCA US was

informed by a supplier that significant testing it had undertaken revealed that a change from a T6

to a T4 heat treatment would improve the stress corrosion resistance of the valve stems and

would prevent stress corrosion-cracks/breaks completely unless certain preventable conditions

interfered (e.g., over-tightening of the valve core or the omission of a tire valve stem cap). Id. at

,i,i 12-14. FCA US immediately agreed to have the recommended change implemented, and it

fully did so less than three months later in October 2009. Id.

        Even as it made the decision to improve the tire valve stems by switching to a T4 heat

treatment, FCA US was continuing to investigate how further improvements could be made. Id.

at ,i,i 15-18. This investigation involved significant testing of potentially better parts, the result

of which was the introduction on November 23, 2009 of a completely redesigned TPMS

component (PN 56029527 AA).           Id.    This new component had a redesigned housing,

microprocessor, and antenna, it weighed less than its predecessor, and it was taller and had a

larger diameter. Id. The valve stem was redesigned so that it was now independent of the TPMS

body and had a different thread. Id.        And, although the tire valve stem/nut continued to be

subjected to a T4 heat treatment and a sulfuric acid anodization process, it was believed that the

many changes implemented resulted in an even more robust component. Id. Testing showed

that the newly designed component would reduce the chances of stress corrosion-related issues

in the field by as much as 85%. Id.

E.      Proof That Valve Stems Do Not Create Safety Issues.

        As required by Federal Motor Vehicle Safety Standard 110, FCA US performs tests to

ensure that the vehicles it manufactures can be brought to a controlled stop in the event that a tire

is compromised to the point of releasing air. Bibb Deel., ,i 8. For the Class Vehicles, these tests

involved putting four valve stems in a single tire and simultaneously pulling them out to create


                                                  6
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 13 of 46




four holes in the tire. Id. These tests are run with tires being deflated in both the front and rear

positions of the vehicles. Id. Even with four holes in a tire the size of a valve stem, the release

of air from the tire is not catastrophic and is sufficiently slow to allow the driver to bring a

vehicle to a controlled stop as is required by the regulation. Id. In other words, even if a tire had

four valve stems and they all simultaneously corroded and fell out, vehicle safety would not be

compromised because the driver could still safely pull the vehicle over and stop it.

       Outside entities agree that the fact that a faulty tire valve stem can cause a tire to go flat

does not create a safety issue. For example, Transport Canada is the government body charged

with motor vehicle safety in Canada. In October 20 l 0, it opened an investigation into tire valve

stem corrosion in several different manufacturers' vehicles which encompassed vehicles

manufactured by FCA US.             See http://www.tc.gc.ca/eng/motorvehiclesafety/safevehicles-

defectinvestigations-information-deactivated-1240.htm.        After 5+ years of investigation (in

March 2016), Transport Canada deactivated its investigation, which is an action taken when "the

evidence collected does not indicate the existence of a safety-related defect." Id. In doing so,

that agency noted: between 2009 and 2016 it had received only 89 consumer complaints about

tire valve stem corrosion in FCA US vehicles; the tire valve stem failures reported "presented a

very low risk to motor vehicle safety"; in all cases where   a tire valve stem corroded to the point
of malfunction "the driver was able to maintain control of the vehicle and bring it to a stop"; and

there were no reports of "collisions, injuries and/or fatalities related to" valve stem corrosion. Id.

       This finding was entirely consistent with FCA US's own internal findings.                   On

February 24, 2010, many months after it began operating as a vehicle manufacturer, FCA US

received feedback from one of its fleet customers that it had an issue with a TPMS valve stem on

one of its vehicles (not a Class Vehicle). Bibb Deel., ,i,i 21-24. FCA US's internal Safety Office

launched an investigation based on this feedback, and decided to include the Class Vehicles as


                                                  7
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 14 of 46




one of many that would be evaluated in the investigation. Id. After reviewing engineering data,

warranty and field data, and customer complaints, and, in addition, testing components, the

investigators found that there were no reported instances of loss of vehicle control, or reported

accidents or injuries, associated with tire valve stem issues. Id. The investigation was thus

closed on May 14, 2010, with a determination that complaints of leaking or broken valve stems

did not affect vehicle safety, but the findings were given to FCA US's Corporate Quality

department so it could make a determination of whether a voluntary customer satisfaction

remedy was warranted. Id.

       FCA US's quality control department subsequently considered offering an extended

warranty on tire valve stems for certain vehicles, including Class Vehicles built before

November 23, 2009 (only). Id. at ,r,r 25-29. However, it eventually rejected the idea because an

evaluation of warranty claim data did not justify it, and the cost/benefit analysis showed that the

already-high overall customer satisfaction ratings with Chrysler Town & Country and Dodge

Grand Caravan vehicles would not notably increase based on the issuance of an extended

warranty." Id. And, it particularly did not justify such relief for the Class Vehicles because the

replacement rates for valve stems specifically on these vehicles were actually much lower than

the rates calculated for the wider vehicle population. Id. More specifically, in March 2010, the

replacement rates for valve stems on model-year 2009 Chrysler Town & Country and Dodge




       10
         The overall customer satisfaction seen at the time is reflected by such things as the Polk
Automotive Loyalty Award which was given to FCA US for model-year 2011, 2012, 2013,
2014, 2015 and 2016 Town & Country vehicles. Bibb Deel., ,r 29. This Loyalty Award is the
only fact-based award that measures with actual transaction data when customers are repeat
buyers of the same model of vehicle. Id.

                                                 8
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 15 of 46




Grand Caravan vehicles was .:.55 per 1,000 vehicles, or per 4,000 valve stems, which equates with

a rate of failure of around .:.0 I%. 11 Id.

F.      TPMS Component And Valve Stem Replacements.

        TPMS components can require replacement for a number of different reasons, and

failures can occur with the portion of the component that measures and transmits air pressure

readings. Bibb Deel.,      ,r 30.   That portion of the component is made up of multiple electronic

sub-components and an antenna, any of which can malfunction or wear out and cause a need for

replacement. Id. In addition, those electronics are powered by a battery that will, like every

battery, eventually run out of power. Id. When that will happen and require replacement of the

component is highly dependent on vehicle usage patterns. Id.

        For the older PN 5605303 IAD TPMS components, replacement of the entire component

could be necessitated by a valve stem that fails, breaks or wears out. Id. at        ,r 31.   With the

changes made to PN 56029527AA, a valve stem issue no longer required the replacement of the

entire TPMS component. Id. Replacement valve stems, which can be purchased for as little as

$7, can be installed into these new TPMS components without replacing the whole unit. Id.

        There are multiple reasons that a valve stem might need to be replaced. Id. at        ,r 32.   A

valve stem can become damaged by accidents like contact with a curb, or with any other hard

object. Id. A valve stem can develop leaks in the seal where it connects to a vehicle's wheel, or

it can develop an internal leak in the valve core that holds the tire's air pressure, even if no stress

corrosion is present. Id. Valve stems can also develop cracks or break due to stress corrosion.



        11
          Remarkably, warranty claim data for model-year 2009 and 2010 Chrysler Town &
Country and Dodge Grand Caravan vehicles sold in New York shows that of the 8,326 vehicles
originally sold in New York, which would encompass 33,304 valve stems, there were 229 valve
stems replaced for being broken or cracked during the entire warranty period, which is a total
warranty replacement rate of .:.68%. Bibb Deel., ,r 27.

                                                    9
   Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 16 of 46




Id. at   ,r 33.   There are multiple factors that influence whether stress corrosion will occur and

whether it will result in a valve stem developing a crack that causes a loss of pressure or

breakage. Id. Testing has shown that the presence or absence of a valve stem cap is a significant

factor in whether stress corrosion can occur. Id. This is one reason FCA US advises customers

to always keep the valve stem caps in place. Id. Indeed, the Owner's Manual for the Class

Vehicles indicates in both the Tire Inflation Pressures section, and again in the Tire Pressure

Monitor System (TPMS) section, the following:

          CAUTION! After inspecting or adjusting the tire pressure, always reinstall
          the valve stem cap. This will prevent moisture and dirt from entering the
          valve stem, which could damage the valve stem.

Id. at ,r 34 ( emphasis in original).

          Testing has also shown that the torque on the internal valve stem core is a significant

factor in whether stress corrosion can occur. Id. at ,r 35. The valve core is regularly removed as

part of servicing tires. Id. If the core is reinstalled with too much torque, it will increase the

stress on the component, making stress corrosion cracking or breakage possible. Id. In addition,

whether a vehicle is properly cared for is a significant factor affecting whether stress corrosion

can occur on a tire valve stem.         Id. at   ,r 36.        The Owner's Manual for the Class Vehicles

cautioned owners to keep their vehicles, and specifically the wheels on their vehicles, clean "to

prevent corrosion." Id.

          Whether a problem with any TPMS component or valve stem was caused by an

electronic issue, wear and tear, battery failure, accident damage, seal leak, core leak, missing

valve stem cap, over-torqued valve core, or some other cause, can only be determined by an

inspection of each vehicle and each TPMS component. Id. at ,r 37.




                                                          10
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 17 of 46




G.     The Admissions Made By Plaintiff's Experts.

       Susceptibility to Stress Corrosion: Plaintiff designated Richard F. Lynch and Eric V.

Sullivan to testify on his behalf regarding the corrosion "defect" which he alleges to exist.12

These experts are in agreement that every automotive component part made of a metal alloy will

corrode under certain conditions. Lynch Depo, p. 98. And, they admit that just because a

TPMS valve stem may be viewed as "susceptible" to corrosion does not necessarily mean that

it ever actually will corrode. Sul!. Depo, p. 180; Lynch Depo, p. 169. According to Lynch and

Sullivan, a multitude of factors will affect whether a particular TPMS valve stem is susceptible

to stress corrosion, including:

       •     the specific material (alloy) the valve stem is made ofregardless of designated
             "series," because even alloys "within the same series have different
             susceptibilities to corrosion" (Sul!. Depo, pp. 141-43; Lynch Depo, pp. I 07-
             09);
       •     the type of heat treatment used on the alloy(s) (Sul!. Depo, pp. 143-47; Lynch
             Depo, pp. I 08- I 1 );
       •     the way each batch of an alloy and heat treatment was processed (Sul!. Depo,
             pp. 142-47, 181, 190; Lynch Depo, pp. 116-17);
       •     the anodization used (Sul!. Depo, p. 158; Lynch Depo, pp. 126-28);
       •     the size, shape, thickness, and diameter of the part, and amount of metal used
             (Sul!. Depo, pp. 147-48; Lynch Depo, p. 114);
       •     the amount of stress on the component13 (Sul!. Depo, at pp. 129, 132, 140,
             285; Lynch Depo, pp. 35-36, 104, 115-16, 137-38, 230);
       •     mechanical damage (Lynch Depo, p. 104);
       •     the failure to properly use valve stem caps, or the use of aftermarket metal
             caps that can chemically react with the valve stem alloy (Sul!. Depo, pp. 135,
             154, 286-87; Lynch Depo, pp. 25, 122, 137-38);

        12
         See Transcript of July 25, 2017 Deposition of Richard F. Lynch, relevant pages attached
hereto as Exhibit C, ("Lynch Depo"); see also Transcript of July 18, 2017 Deposition of Eric V.
Sullivan, relevant pages attached hereto as Exhibit D, ("Sul!. Depo").
        13
         Plaintiff s experts admit that even if the amount of stress is just "a little bit higher"
(Sul!. Depo, p. 132) - such as that from over-torqueing valve stem cores, mechanical load, or tire
over-inflation - susceptibility to corrosion can be affected. See Sul!. Depo, pp. 129, 132, 140,
285; Lynch Depo, pp. 35-36, 104, 115-16, 137-38, 230.

                                                 11
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 18 of 46




       •    owner maintenance practices, including the frequency of tire cleaning (Sull.
            Depo, pp. 128-29, 195; Lynch Depo, p. 100);
       •    "[ e ]very detail about [] environmental exposure,"!" including exposures to
            chemicals, bacteria, and substances like iron dust, break pad powders,
            carbonates and phosphates from fertilizers, sulfates, nitrates, chlorides, car
            wash detergents and wheel cleaners, and the de-icing salts (Sull. Depo,
            pp. 130-31, 148-49, 154, 157-58, 195,234; Lynch Depo, pp. 116, 219-20);
       •    whether a vehicle is garaged, or stored covered or uncovered (Lynch Depo,
            p. 122);
       •    the amount of moisture and humidity a vehicle is exposed to (Sull. Depo,
            pp. 130-31; Lynch Depo, p. 115); and
       •    the temperatures a vehicle is exposed to (Sull. Depo, p. 147; Lynch Depo,
            pp. 114-15).

       According to Sullivan, "pretty much everything" a TPMS valve stem is exposed to will

affect its susceptibility to stress corrosion, and it is the "combination" of these various factors

which is determinative of whether corrosion will occur.            Sull. Depo, pp. 147, 151-52.

Furthermore, Lynch admits that "it is virtually impossible for every Chrysler vehicle at issue to

have the same experience." Lynch Depo, p. 272.

       Causes o(Replacements: Sullivan and Lynch agree that because "there are multiple ways

that a valve stem can fail" (e.g., mechanical damage, "curb rub," a dead battery, or errors during

installation of a new tire), the only way to know if stress corrosion cracking was the cause of any

particular valve stem failure "would be to actually physically look at that particular valve stem."

Sull. Depo, pp. 126-27, 139-40, 244; see also Lynch Depo, pp. 105-06.




       14
          According to Sullivan, every detail about environmental exposure "is important" and
this is "different for different vehicles." Sull. Depo, pp. 148, 157-58. For example, even the
particular types of de-icing salts a vehicle will be exposed to matters and these vary just within
New York. Lynch Depo, pp. 163-64, 227. Likewise the concentrations of chemicals involved
and length of each such exposure matter. Sull. Depo, pp. 171, 196; Lynch Depo, pp. 121-22.
Because chemical exposures play a role, the location of vehicle use matters, because, for
example, vehicle use in urban, industrial, and marine areas each result in different chemical
exposures. Sull. Depo, p. 154; Lynch Depo, pp. 122, 166, 170-171.

                                                12
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 19 of 46




H.      The Testimony Of FCA US's Expert.

        David J. Duquette, Ph.D., the John Tod Horton Professor of Materials Science and

Engineering at Rensselaer Polytechnic Institute in Troy, New York, was asked to investigate

whether a stress corrosion failure is inevitable for the valve stems utilized on the Class Vehicles,

and what factors would affect whether stress corrosion might occur.15         He found that stress

corrosion failures are not inevitable, and are, in fact, unlikely to occur at all under normal use

conditions, e.g., properly installed valve stem caps and normal stresses. Exhibit E, pp. 6-8, 13.

Whether a valve stem is susceptible to stress corrosion, or how susceptible it is to stress

corrosion, depends on a number of factors, including whether the alloy was heat treated in a T4

or T6 condition. 16 Id. at pp. 4, 13. Dr. Duquette agrees with Plaintiffs experts that there are

many factors affecting susceptibility to stress corrosion including:      the specific alloy used;

installation; stresses on the valve stem from being over tightened after a repair or tire change;

over-inflated tires; impact damage; driving conditions; wheel maintenance and care practices;

and storage conditions. Id. p. 4, 6-8, 13-14.

I.      Consumers' Purchasing Decisions.

        In making vehicle purchase decisions consumers rely on varied sources of information.

See April 8, 2016 Expert Report of Christine T. Wood, Ph.D., attached hereto as Exhibit G, p. 4.


        15
         See March 31, 2016 Expert Report of David J. Duquette, Ph.D., attached hereto as
Exhibit E, p. 4.
        16
         Dr. Duquette did not, as Plaintiff falsely contends, testify that T4 and T6 heat
treatments have about the same corrosion resistance. See Pl. Mtn., p. 23. In making his
argument, Plaintiff cites to Dr. Duquette's testimony about regular corrosion, ignoring his
testimony about stress corrosion, which is the only type of corrosion at issue here. Compare
Transcript of July 25, 2017 Deposition of David J. Duquette, Ph.D., relevant pages attached
hereto as Exhibit F, pp. 34-35 (testimony cited by Plaintiff about regular "corrosion") with id. at
p. 151 ("the T4 condition would have been more resistant to stress corrosion cracking in the
same environment that you might expose the T6 condition to"); see also id. at pp. 190-91 (alloys
in a T4 condition as compared to a T6 condition "have very different properties").


                                                 13
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 20 of 46




By way of example, consumers may seek information from the internet, television and radio

advertisements, consumer magazine advertisements, friends, relatives, business associates,

mechanics, dealer brochures, salespeople, and Consumer Reports.         Id.   In addition to varied

sources, consumers evaluate varied factors, and place differing importance on those factors in

arriving at their ultimate decision to purchase or lease a vehicle. Id. at pp. 4, 6.      Different

individuals vary in the features they find most important, (e.g., appearance, storage, seating

capacity, gas mileage, comfort, cost, reputation), and these individual considerations affect a

person's interest in, and decision to purchase, a particular vehicle. Id. Scientific research shows

that one single factor, such as the likelihood of the need to replace a particular component, will

not outweigh other factors for all individuals; rather, it will be considered in the context of each

individual's needs, goals, and knowledge at the time of the decision. Id.

       Even if a disclosure about potential valve stem stress corrosion had been made prior to a

vehicle purchase, not all putative class members would have noticed or read the disclosure. Id.

at pp. 8-12, 22.     Notably, the internet is commonly used for vehicle purchase research, and

information about valve stem corrosion issues was, and is, available on the internet in places

such   as   the    National   Highway    Traffic    Safety   Administration   complaint   database,

carcomplaints.com, and even websites maintained by Plaintiffs attorneys ofrecord in this case.17

Id. at pp. 11, 22.    Since this type of information was, and is, already available online, it is

unlikely that additional disclosures by FCA US would provide any new information to those who

perform this type of online research. Id.      In addition, even if a disclosure had been made,



       17
          See https://www.wbmllp.com/landing/tire-pressure-monitoring-systems/ (website of
Whitfield Bryson & Mason LLP claiming valve stems on "Chrysler and Dodge Minivans" suffer
from a corrosion defect and soliciting plaintiffs to bring claims against FCA US);
http://www.classlawdc.com/defective-products/ (website of Migliaccio & Rathod LLP with
similar information).

                                                   14
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 21 of 46




prospective vehicle purchasers who received it would not have placed equal importance on the

disclosure or responded the same way. Id. at pp. 12-22. Many factors influence the response to

a given disclosure including, for example, why the vehicle is being purchased, whether the

vehicle is being purchased or leased, and whether the vehicle is new or used. Id.

J.      Facts Relevant To Plaintiff Thomas Hromowyk.

        1.     Vehicle Purchase and History.

        Plaintiff purchased his model-year 2010 Dodge Grand Caravan from third-party Mullane

Motors 10+ years ago, on October 21, 2009. See Deposition of Thomas Hromowyk, attached

hereto as Exhibit H ("Pl. Depo"), pp. 66-67, 149. He understood then and now that it is just a

"fact of life" that vehicle components will wear out over time, that salt and debris can damage

components or cause them to rust/corrode, and that "on a vehicle with 50, 60, [ or] 100,000 miles,

parts are going to break." Id. at pp. 62, 90, 99. And, he knew that he would be responsible for

paying the cost of any repairs after the warranties expired. Id. at pp. 88, 90. Plaintiff has used

his vehicle consistently throughout his ownership and continues to do so today. Id. at pp. 8, 14-

15, 93. He admits that even now, after 10+ years and l 00,000+ miles of driving, the vehicle is in

"real good condition" and he plans to keep on driving it for "another two years." Id. at p. 194.

        Plaintiff has never communicated with FCA US or any of its authorized dealerships about

his vehicle's valve stems or TPMS units, or about any corrosion issue. Id. at pp. 84, 89-90, 173-

74, 192. Instead, Plaintiff chose to have all the repairs which he claims to be relevant to his

claim performed at a private repair shop which was not affiliated in any way with FCA US, i.e.,

Brownie's Auto Care.          These repairs occurred in February 2013, July-August 2015,

February 2017, May 2018, and April 2019.

        February 2013: Plaintiff took his vehicle to Brownie's because he had allowed the tires

to become "worn out" to the point that "[t]hey wouldn't pass inspection." Id. at pp. 113-15, 118.


                                                15
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 22 of 46




By then the vehicle had been driven for 3 ½ years and 43,807 miles. Id. at pp. 114, 118. The

tires were replaced, and Plaintiff admits that based on the invoice given to him it "[l]ooks like"

new valve stems were put on these tires. Id. at pp. 115-22. Plaintiff did not see any corrosion

on, or problem with, the old valve stems removed from his vehicle (which were discarded by the

repair shop), and he does not know where Brownie's got the replacement valve stems. Id.

           July-August 2015: When Plaintiff's vehicle was 6 years old and had been driven 70,254

miles, the low tire pressure warning light on it illuminated and Plaintiff took it to Brownie's. Id.

at pp. 125, 138-40, 152-54. Two alternative repairs were offered - replacement of the entire

TPMS or using a "repair kit" for $5.36 - but, Plaintiff was warned that the repair kit "might not

hold." Id. at pp. 127, 152-54.         Still he chose the repair kit and it did not hold, resulting in

Plaintiff returning to Brownie's a week later ( on August 4, 2015) so the entire TPMS unit could

be replaced.          Id. at pp. 158-61.   Plaintiff did not see any corrosion on the components

repaired/removed from his vehicle and Brownie's discarded them. Id. at pp. 144-45, 162-64.

       February 2017: More than 7 years after it was purchased, and at 89,749 miles, Plaintiff

took his vehicle to Brownie's to have the TPMS unit on the right-front tire replaced after he

noticed the nut on the valve stem had "cracked" and there were signs of corrosion on it. Id. at

pp. 166-68, 170-73. At the time, all the TPMS units on the vehicle were still operating and no

tire was leaking air. Id. Plaintiff claims that, as instructed by his counsel, he asked Brownie's to

save the old TPMS unit that was being removed, but Brownie's denies Plaintiff made any such

request.     Id. at 175- 78; Declaration of Jarrod Brown, attached hereto as Exhibit I ("Brown

Deel."),    ,r 3-5.   Plaintiff claims he took the removed component home and put it in his garage

until some later time when his counsel had him mail it to them; however, Brownie's does not

believe it returned the removed TPMS unit to Plaintiff. Id. What is not disputed is that Plaintiff




                                                    16
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 23 of 46




never told Brownie's about any possible lawsuit or asked it to try to preserve the TPMS unit in

its current condition, and Brownie's did not. Pl. Depo., p. 184; Brown Deel.,   ,r 3.
       May 2018:     After 9 years of use, and at 96,556 miles, Plaintiff took his vehicle to

Brownie's and asked for a TPMS replacement after noticing that the left-rear valve stem nut was

cracking. Pl. Depo., pp. 181-82. He provided no notice to FCA US that he was going to do so,

even though his claims were already pending, and, once again, he did not inform Brownie's of

his legal claims or ask it to try to preserve the TPMS unit and valve stem in their current

condition. Id. at p. 184. Plaintiff and Brownie's dispute whether Plaintiff asked for the removed

TPMS unit, and whether it was actually returned to him. Id.; Brown Deel.,     ,r 4.
       April 11, 2019:    When his vehicle was almost 10 years old and it had been driven

100,703 miles, Plaintiff took it to Brownie's and requested a TPMS replacement after noticing

the right-rear valve stem nut had cracked. Pl. Depo., pp. 39, 189-91. As before, no TPMS unit

on the vehicle had stopped functioning, and no tire was leaking air. Id. Plaintiff admits he did

not ask Brownie's to take any precautions to avoid altering or destroying the old TMPS unit, and

that he did not notify FCA US of his intent to get the repair. Id. at pp. 39-41, 184, 191.

       2.      Plaintiff's Involvement in Litigation.

       In or about February 2017, in conjunction with having a second TPMS valve stem

replacement, Plaintiff submitted a complaint and his contact information to a website called

CarComplaints.com, which resulted in him being contacted by one of his counsel of record in

this case via email. Id. at pp. 197. Only a couple of weeks later (on March 10, 2017), these

counsel added him as a named plaintiff in the case of Spratley v. FCA US LLC, Case No. 3: 17-

cv-00062 (N.D.N.Y.). See Spratley Docket at ECF #51. At that time, Plaintiff knew nothing

about the counsel who contacted him and he let them represent him only because they had




                                                 17
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 24 of 46




reached out to him. Pl. Depo., p. 199. With the Spratley case still pending, Plaintiff sought, and

was granted leave, to intervene in this case. See ECF #240.

        According to Plaintiff, since signing on with his counsel his communications with them

have been "not a lot," meaning in 2½ years he has spoken with them only three or four times. Pl.

Depo., pp. 198, 211. He never met his counsel in person until the night before his deposition

(July 28, 2019). Id. at p. 198. Plaintiff does not know who is making decisions for his case. Id.

at p. 201. Nor does he know who is responsible for the work in his case. Id. He believes that he

has no interest in how his counsel might get paid for representing him, and thus he is not "paying

any attention to that." Id. at p. 202. He thinks he is only representing individuals who have had

an actual problem with a TPMS valve stem, and admits that anyone who never paid for a repair

of such a component is "not typical" of him. Id. at p. 209. The type of relief he wants is

reimbursement of the costs he incurred to replace the TPMS units/valve stems on his vehicle,

plus the cost of two tires. Id. at p. 213.

                                       III.   ARGUMENT18

        A plaintiff bears "the burden of establishing by a preponderance of the evidence that each

of Rule 23's requirements has been met." Myers v. Hertz Corp., 624 F.3d 537, 547 (2d Cir.

20 l 0). In deciding whether to certify, this Court must conduct a "rigorous analysis." In re Am.

Int 'l Group, Inc. Secs. Litig., 689 F.3d 229, 238 (2d Cir. 2012) (citations omitted). But, "Rule 23




        18
         This Court previously denied a request for certification under Rule 23(b )(2). See
ECF #228, pp. 23-25. In his current motion for certification, Plaintiff references Rule 23(b)(2) in
three sentences which are essentially bald declarations that he is seeking certification under that
Rule or he meets the requirements of it. See Pl. Mtn., pp. 1, 27, 33. But, Plaintiff offers
absolutely no argument, and cites no law, that supports a Rule 23(b )(2) certification. Thus,
FCA US assumes that Plaintiff simply referred to the Rule as a mistake and does not address it
herein. In the event, the Court is willing to reconsider its prior denial of certification under that
Rule, FCA US requests leave to supplement this opposition brief.

                                                 18
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 25 of 46




grants courts no license to engage in free-ranging merits inquiries at the certification stage."

Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455,466 (2013).

A.      The Lack Of A Legally Viable Class.

        The class proposed by Plaintiff is not legally viable class for at least three reasons. First,

it encompasses those who have no legally cognizable "actual injury" as is required to have a

viable § 349 claim.19 The law is clear that"§ 349 [] require[s] that the plaintiff suffer an injury

as a result of the deceptive practice." In re Whole Foods Mia. Grp., Inc. Overcharging Litig.,

397 F.Supp.3d 406, 420 (S.D.N.Y. 2019); see also Pagan v. Abbott Laboratories, Inc., 287

F.R.D. 139 (E.D.N.Y. 2012) ("[A] party seeking a private right of action [must] demonstrate an

actual injury"); Baron v. Pfizer, Inc., 840 N.Y.S.2d 627, 629 (2007) ("The Court of Appeals []

has rejected this very argument, i.e., 'that consumers who buy a product that they would not have

purchased, absent a manufacturer's deceptive commercial practices, have suffered an injury

under General Business Law§ 349'" (citation omitted)).

        Because of this "actual injury" requirement, "proof of malfunction is a prerequisite" to a

§ 349 claim involving an allegedly defective product. In re Canon Cameras, 237 F.R.D. 357,

360 (S.D.N.Y. 2006). And, "[i]n the automotive context, New York courts routinely reject the

argument that a common defect which never manifests itself ipso facto causes economic loss,

and therefore satisfies the 'actual injury' element under § 349----even if reports indicate that

components have already failed in certain cases." Marshall, 2019 WL 2678023 at * 17 (internal


        19
          The lack of a legally cognizable § 349 injury suggests that this Court may lack subject
matter jurisdiction because Plaintiff has no standing. This also raises issues on certification as
the Second Circuit has made clear that a "class must [ ] be defined in such a way that anyone
within it would have standing." Denney v. Deutsche Bank AG, 443 F.3d 253, 263-644 (2d Cir.
2006). Indeed, this Court expressly recognized that each class member must have standing in
his/her own right when it denied certification earlier in this case. See ECF #228, pp. 10-13; see
also Calvo v. City of New York, 2017 WL 4231431, *3 (S.D.N.Y. 2017) ("a class cannot be
certified if any person captured within that definition lacks Article Ill standing").

                                                  19
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 26 of 46




punctuation and citations omitted); see also In re General Motors LLC Ignition Switch Litig., 257

F.Supp.3d 372, 429 (S.D.N.Y. 2017) ("all of Bedford Auto's Section 349 claims are subject to

dismissal because New York law requires a manifested defect for a plaintiff to recover on any

claim and its vehicles did not manifest any of the alleged defects"); In re Canon, 237 F.R.D. at

360 (finding owner whose product has not actually malfunctioned has no claim under § 349);

Frank v. DaimlerChrysler Corp., 741 N.Y.S.2d 9 (2002) (affirming dismissal of § 349 claim

asserting that vehicle backrests were defective where the backrests in plaintiffs' vehicles had not

actually malfunctioned); Statler v. Dell, Inc., 775 F.Supp.2d 474, 485 (E.D.N.Y. 2011)

(dismissing a plaintiffs claim for "possible safety hazards" related to allegedly defective

computers because the alleged hazards had not actually occurred).

       Because § 349 requires the existence of an "actual injury," courts have recognized that

putative classes in product defect cases based on alleged violations of§ 349 cannot include those

whose products have not malfunctioned. In Marshall, for example, the court denied certification

noting that § 349 claims require an "actual injury" which exists only if an alleged vehicle defect

actually manifested, and it thus would take an individual inquiry "to determine whether class

members suffered any injuries at all."      2019 WL 2678023 at *16 (emphasis in original).

Similarly, in Pagan the court refused to certify a class of purchasers of infant formula because

the class encompassed persons who could not have not received tainted formula and thus would

"not have suffered any injury at all." 287 F.R.D. at 148-49. The court in Canon Cameras

arrived at the same conclusion and denied certification because the putative class included

individuals whose cameras did not malfunction. 237 F.R.D. at 360; see also Vaccariello v. XM

Satellite Radio, Inc., 295 F.R.D. 62, 68 (S.D.N.Y. 2013) (refusing to certify a class of satellite

radio subscribers that included those who suffered no injury).




                                                20
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 27 of 46




       At this stage of these proceedings - the second round of class certification briefing with

discovery closed -- Plaintiffs allegation of, and vague and unsupported passing mention of, a

"difference in price" or "price premium" damage at the point of sale cannot justify the overly

broad class he proffers. See Pl. Mtn., pp. 41-42. As support for his claimed "price premium"

injury Plaintiff relies entirely on a speculative hope that, at some point in the future, his expert

will be able to establish the existence of such damages by use of a not-yet-formulated survey that

he now, as of today, has "even greater confidence that he could" develop if given the opportunity

to do so. Id. This is the exact type of evidence and argument that was offered and rejected in

both Marshall and Haag, where it was found to be too speculative to support certification. See

Marshall, 2019 WL 2678023 at * * 18-19; Haag, 330 F .R.D. at 132-34.            These courts were

clearly correct in this finding because at the certification stage a plaintiff cannot rely on

allegation and innuendo, but, rather, must produce evidence proving the requisites of Rule 23,

including proof of an actual and reliable damage methodology showing that damages can be

calculated on a class-wide basis. See Comcast Corp. v. Behrend, 569 U.S. 27, 33-34 (2013). A

damage methodology that is entirely dependent on the development of future evidence to show

even the existence of an injury clearly does not meet this criteria.

       Second, the vast majority of the consumers encompassed within the proposed class have

no § 349 claim because it is time-barred. Claims brought under § 349 must be brought within

3 years of accrual of the claim. N.Y. C.P.L.R. 214(2); see also Statler v. Dell, Inc., 841 F. Supp.

2d 642,648 (E.D.N.Y. 2012). When, as here, a plaintiff alleges that a defendant's deceptive acts

caused him to purchase a defective product that he otherwise would not have purchased, his

§ 349 claim accrues upon the date of purchase of the product. See, e.g., Gould v. Helen of Troy

Ltd., 2017 WL 1319810, at *3 (S.D.N.Y. 2017); Bristol Vill., Inc. v. Louisiana-Paci.fie Corp.,

170 F. Supp. 3d 488, 498-99 (W.D.N.Y. 2016).


                                                 21
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 28 of 46




       This case was not filed until September 8, 2014. Thus, the § 349 claims of those who

purchased/leased a Class Vehicle after September 8, 2011 are barred by limitations. And, there

are only two individuals in the proposed class whose claims are not barred. See Supp. Bibb

Deel., ,i 6. This Court should join others from within the Second Circuit which have declined to

certify a class that is so broad it includes those with time-barred claims. See, e.g., Ruzhinskaya v.

Healthport Techs., LLC, 311 F.R.D. 87, 109 (S.D.N.Y. 2015) (finding "class definition is

overbroad" where it includes time-barred claims and directing class definition be modified to

encompass only those with timely claims); Wilder v. News Corp., 2015 WL 5853763, * 16

(S.D.N.Y. 2015) (finding class cannot include time-barred claims); Fullwood v. Wolfgang's

Steakhouse, Inc., 2014 WL 6076733, *8 (S.D.N.Y. 2014) ("the class may not include any

members whose claims [are time-barred]"); Jermyn v. Best Buy Stores, L.P., 256 F.R.D. 418, 430

(S.D.N.Y. 2009) ("members of the proposed class who were injured more than three years prior

to the date this suit was filed ... cannot bring a claim against Best Buy under New York General

Business Law").

       Third, the class definition is too amorphous.       A class cannot have an ever-changing

composition. See, e.g., Brecher v. Republic of Argentina, 806 F.3d 22, 25 fn.3 (2d Cir. 2015)

(class certification inappropriate where "the identity of class members will remain fluid even

following entry of judgment") Royal Park Investments SA/NV v. Bank of New York Mellon, 2017

WL 3835339, *4 (S.D.N.Y. 2017) (denying certification where composition of class was fluid).

Here, the evidence proves that the class is in a constant state of flux as the number of individuals

encompassed within its parameters decreases at a rate of approximately 26 per month, i.e.,

almost one per day. See Supp. Bibb Deel., ,i 5. This precludes certification.




                                                 22
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 29 of 46




B.      Plaintiff Has Failed to Prove The Rule 23(a) Requisites.

        Numerosity:    Plaintiff asks this Court to infer the numerosity requisite is satisfied

because as of February 2018 there were 3,000+ persons in New York who purchased/leased a

new Class Vehicle and still owned it. See Pl. Mtn., pp. 27-29. This, of course, ignores the very

real issue as to whether there are a sufficient number of persons within the defined class who

have a valid § 349 claim, i.e., individuals who have an actual injury, a claim not barred by

limitations, and who will still own at the time of judgment. The evidence shows there may be as

few as two persons who have a valid claim. Thus no inference on numerosity can be justified.

Because Plaintiff offers no actual proof of numerosity certification should be denied.

        Commonality: This is not a case in which a uniform misrepresentation was made to all

consumers as, for example, on a uniform product label. Yet, throughout his brief, including

when he is advocating that commonality exists, Plaintiff repeatedly relies on affirmative

representation cases. See, e.g., Pl. Mtn., pp. 29-30 (citing Ebin v. Kangaris Foods, Inc., 297

F.R.D. 561 (S.D.N.Y. 2014) which involved a "100% Pure" label, and Seekamp v. It's Huge, Inc.,

2012 WL 860364, *4 (N.D.N.Y. 2012) which involved representations of "legality and

beneflcialness=j."    At the same time, Plaintiff does not even attempt to address decisions

denying class certification in vehicle defect omission cases like, for example, Marshall v.

Hyundai Motor America, -F.R.D.-, 2019 WL 2678023 (S.D.N.Y. 2019), Haag v. Hyundai

Motor America, 330 F.R.D. 127 (W.D.N.Y. 2019), and Oscar v. BMW ofN Am., LLC, 2012 WL

2359964, *5 (S.D.N.Y. 2012).




        20
         See also, e.g., Pl. Mtn., pp. 34, 41 (relying on In re Scotts EZ Seed Litig., 304 F.R.D.
397, 403-04 (S.D.N.Y. 2015), which involved packaging claims for seed and fertilizer products);
Pl. Mtn., p. 38 (relying on Atik v. Welch Foods, Inc., 2016 WL 5678474, *1 (E.D.N.Y. 2016),
which involved "fruit content" labels).

                                                23
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 30 of 46




       Plaintiffs attempt to get this Court to rely on non-vehicle defect cases involving

affirmative misrepresentations and ignore actual vehicle defect cases involving omissions should

be rejected because they are not the same. For example, in an affirmative misrepresentation/false

advertising case the claim is that a product was advertised as having a characteristic or feature

that it demonstrably does not have, e.g., a representation that a product is 100% pure when it is

only 50% pure. The truth or falsity of the advertised claim does not depend on the individual

circumstances of any class member, as all of them paid for something that the product seller said

they were getting, but which they did not receive. However, in an omission-based case like this

the situation is entirely different because there is no uniform information to consider. This

makes the assessment of common issues in the former different from the assessment in the latter.

       The only common questions that Plaintiff identifies are whether the valve stems and their

nuts are defective, and whether they pose a material safety risk.        See Pl. Mtn., 30.    But,

commonality is lacking even as to these purportedly "common" questions. It is undisputed that

the Class Vehicles had three different types of tire valve stems. See§ 11.C, supra. The answer to

the purportedly "common" question of a defect and material safety risk could be "yes" for one,

and "no" for others.    This means that the defect and material safety risk questions are not

common.    See, e.g., Grodzitsky v. American Honda Motor Co., Inc., 2014 WL 718431, *6

(C.D.Cal. 2014) (finding common questions listed by the plaintiff were dependent on a common

answer to the "defect" question, and, thus, because there was no common answer to the "defect"

question, the other identified questions were not common).

       Plaintiff attempts to discount changes made to the valve stems in the Class Vehicles,

claiming he can present evidence proving that they do not matter. See Pl. Mtn., pp. 23. Of

course, Plaintiffs own experts admit that a valve stem's susceptibility to corrosion-related

failures depends on things like heat treatment, size, shape, thickness, and diameter, and these are


                                                24
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 31 of 46




some of the very things that account for the differences in the three different valve stems at issue.

See § ILG, supra. In any event, FCA US has an absolute right to defend each version of tire

valve stem and TPMS unit put into issue by Plaintiffs claim, and it intends to do just that. Thus,

the jury could find that one version of the valve stems had a "defect" while others did not. This

defies the very notion of commonality. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011) ("What matters to class certification is not the raising of common 'questions'-even in

droves-but rather, the capacity of a class-wide proceeding to generate common answers apt to

drive the resolution of the litigation" (emphasis in original)).

        Typicality: "It is often said of typicality in class actions that 'as goes the claim of the

named plaintiff, so go the claims of the class."' Emilio v. Sprint Spectrum L.P., 2017 WL

3208535, *8 (S.D.N.Y. 2017) (citations omitted). "[W]here a named plaintiffs claims are not

typical of those of the class, the Court would do a disservice to the putative class by certifying it

with ... the named plaintiff' as its representative. Id.    In essence, the "typicality requirement

concerns the fairness of allowing an entire class's claim to rise or fall with the fate of the named

representative's claims; thus, that representative's claims must be typical of the class so as to

prevent a false prophet from bearing the standard for an entire class of claims." Rapcinsky v.

Skinnygirl Cocktails, L.L.C., 2013 WL 93636, *5 (S.D.N.Y. 2013).

       In seeking certification, Plaintiff does next to nothing to convince this Court that the

typicality requisite is satisfied, choosing to essentially iterate the standard and declare it is met

here. See Pl. Mtn., pp. 30-31. Apparently, Plaintiff has no answers to the multitude of reasons

why the claims of the putative class should not rise or fall with his claim. For example, the most

significant, but certainly not the only, reason that the claims of the class should not rise or fall

with Plaintiffs claim is that the defense of evidence spoliation applies to Plaintiff.           See

ECF #281.     Typicality is lacking, and "class certification is inappropriate where a class


                                                  25
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 32 of 46




representative is subject to unique defenses which threaten to become the focus of the litigation."

Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 59 (2d Cir. 2000) (citation

omitted). The pervasiveness of Plaintiffs spoliation, and the fact that his account of the events

surrounding it conflict with those of another witness, make clear that the spoliation issue will be

a focus of litigation involving Plaintiff's own claim. See § III.J. l, supra.

        Plaintiff also fails the typicality test because the claims of the class should not rise or fall

with the claim of a representative who, like Plaintiff, has decided to make allegations of a

"safety" defect a central theme of his case, yet, nonetheless, has voluntarily chosen to

continuously drive his vehicles for years and for tens of thousands of miles with the allegedly

"unsafe" tire valve stems still on it. This makes Plaintiff subject to credibility attacks at trial and

defeats the typicality requisite. See, e.g., Browe v. Evenflo Co., 2015 WL 3915868, *4 (D.Minn.

2015) ("It is a difficult proposition to accept that the lead plaintiff in a products liability lawsuit

seeking class action status can credibly pursue liability while continuing to use the very same

product the lawsuit claims is dangerously defective and warrants a pecuniary remedy"); see also

Emilio, 2017 WL 3208535 at **3, 9 (typicality lacking where proposed representative continued

to renew defendant's services and pay for them even after knowing of misrepresented charges).

        Finally, courts find typicality lacking where, as here, there are variations in the products

at issue. See Lieb v. Am. Motors Corp., 95 F.R.D. 507, 509 (S.D.N.Y. 1982) (where changes

were made to vehicle over time "no one vehicle can be considered to give rise to typical claims

for the entire class"). Plaintiff is simply not typical of those in the proposed class who purchased

vehicles equipped with TPMS units and tire valve stems that differed from those on his vehicle.

       Because typicality is lacking, certification should be denied.

       Adequacy: The adequacy requirement mandates that a named plaintiff "possess the same

interest and suffer the same injury as the class members." Amchem Products, Inc. v. Windsor,


                                                  26
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 33 of 46




521 U.S. 591, 625-26 (1997) (citation and internal punctuation omitted). "Adequacy is twofold:

the proposed class representative must have an interest in vigorously pursuing the claims of the

class, and must have no interests antagonistic to the interests of other class members." In re

Literary Works in Elec. Databases Copyright Litig., 654 F.3d 242,249 (2d Cir. 2011).

       It is almost as though Plaintiff's own counsel question his adequacy as they offer that

someone new is ready to step in for him if a finding is made that he is atypical or inadequate.21

See Pl. Mtn., p. 32. And, they have good reasons to be concerned that a substitute plaintiff may

be necessary. Plaintiff, of course, has significant problems with respect to typicality. See supra.

And, the fact that he purchased only one of the three different valve stems at issue, and that he

wants damages only for already-incurred repair costs and replaced tires, makes clear that his

interests and claimed injuries are different than others in the proposed class. See Pl. Depo,

p. 213. Furthermore, the fact that Plaintiff is charged with spoliation of evidence (see ECF #281)

leaves him inadequate to represent the class. See, e.g., Falcon v. Philips Elec. NAm. Corp., 304

Fed.Appx. 896, 897 (2d Cir. 2008) (plaintiff was not adequate representative because disposal of

his allegedly defective television put plaintiff in the position of, among other things, having to

"defend[] against a charge of spoliation of evidence"); Mooradian, 286 F.Supp.3d at 870

(disqualifying plaintiff from serving as a class representative because "[h]is actions have made

him an atypical member of the class by giving [ defendant] numerous possible defenses against

him that would not apply to the class as a whole"); Akaosugi v. Benihana Nat'! Corp., 282

F.R.D. 241, 257 (N.D.Cal. 2012) (finding plaintiff to be an inadequate representative, despite


       21
          Plaintiff's counsel claim that a "Sindee Baum of Massapequa, New York" is ready to
step in for Plaintiff. Pl. Mtn., p. 32. FCA US could not locate a record of anyone in New York
by that name owning a vehicle that would be encompassed within the current definition of the
class, and the declaration she submits does not provide a vehicle identification number and offers
no details at all about her alleged TPMS replacements. Of course, allowing such a substitution
would effectively start this case over yet again.

                                                27
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 34 of 46




having staved off sanctions for spoliation, because acts giving rise to spoliation motion were

"unique" to plaintiff and could affect his ability to protect the class).

        Adequacy is also lacking because Plaintiff has "so little knowledge of and involvement in

the class action that [he] would be unable or unwilling to protect the interests of the class against

the possibly competing interests of the attorneys." Baffa v. Donaldson, Lufkin & Jenrette Sec.

Corp., 222 F.3d 52, 61 (2d Cir. 2000). Plaintiffs lack of active participation in this case is

evidenced by his dearth of communications with his attorneys of record which, he admits, have

occurred no more than five times during the 2½ years that his case has been pending. See

§ II.J .2, supra. It is also evidenced by his complete ignorance of, and indifference to, who is

actually making decisions about his case and the claims of the class, and how much of any

recovery will go to the class versus the attorneys' who represent him.              Id.   Instead of

demonstrating that he is willing and able to "protect the interests of the class against the possibly

competing interests of [his] attorneys," Plaintiffs admissions prove he has simply ceded total

control of this case to his attorneys. This makes him inadequate. See Emilio, 2017 WL 3208535

at *7 fn.4 (noting that facts which "call[] into question whether [the named plaintiff] or his

attorney is in control of this suit [] raises adequacy concerns"); Beck v. Status Game Corp., 1995

WL 422067, *7 (S.D.N.Y. 1995) ("This Court finds that the Becks are not adequate

representatives because of their lack of familiarity with this suit and the lack of control they have

exercised over their attorneys").

C.      The Rule 23(b)(3) Predominance Requisite Is Lacking.

        For certification to be proper under Rule 23(b )(3), Plaintiff bears the burden of proving

that common questions of fact and law predominate. Plaintiff has not met this burden. Indeed,

Plaintiff addresses the predominance requisite by baldly proclaiming that because he "primarily

relies on common evidence to establish [] liability under § 349, the class satisfies the


                                                  28
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 35 of 46




predominance requirement."        Pl. Mtn., p. 33.      This statement evidences a fundamental

misunderstanding of the predominance requirement.         It is not the evidence that one party will

present that proves a question is common and that there are enough of such questions that they

will predominate, but, rather, whether at the end of the day the answers to most of the questions

that must be answered will be the same for every class member. See Wal-Mart, 564 U.S. at 350.

And, here, none of the questions that must be answered to finally resolve the pending § 349

claim - statute of limitations, defect, deception/knowledge, causation, damages - will generate a

common answer for all class members. Thus, predominance is clearly lacking.

       Limitations: In his motion, Plaintiff completely ignores the elephant in the room which

is the undeniable fact that the claims of all but two of those who would be encompassed within

his proposed class are barred by the applicable 3 year statute of limitations. See § II.A, supra.

His failure to address this issue is grounds, in and of itself, to deny certification. See, e.g., Royal

Park Investments SA/NVv. US. Bank Nat'! Ass'n, 324 F.Supp.3d 387, 398-99 (S.D.N.Y. 2018)

("Courts should not grant class certification if 'plaintiffs have offered no reliable means of

collectively determining how many class members'               claims are time-barred"' (quoting

McLaughlin v. Am. Tobacco Co., 522 F.3d 215, 233-34 (2d Cir. 2008))).

       During this litigation, Plaintiff took the position that "equitable tolling" principles can be

applied to avoid the limitations bar.    But, even if this is true, application of equitable tolling

would only create even more individual issues because it requires a showing that each class

member was the recipient of some post-sale "fraudulent misrepresentation" issued by FCA US.

See, e.g., Sweener v. Saint-Gobain Performance Plastics Corp., 2018 WL 748742, *4 (N.D.N.Y.

2018). Thus, this Court should join others which have concluded that when limitations issues

affect a significant portion of a defined class, certification should be denied. See, e.g., In re

Methyl Tertiary Butyl Ether ("MTBE") Prod. Liab. Litig., 209 F.R.D. 323, 353 (S.D.N.Y. 2002)


                                                  29
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 36 of 46




(denying certification due to statute of limitations defense because to resolve it "countless

individual trials ... would follow the classwide trial"); see also Broussard v. Meineke Disc.

Muffler Shops, Inc., 155 F.3d 331, 342 ( 4th Cir. 1998) ("tolling the statute oflimitations on each

of plaintiffs' claims depends on individualized showings that are non-typical and unique to each"

class member because facts supporting tolling were not uniform for all).

       Defect: Plaintiff acknowledges that the issue of defect must be subject to common proof.

See Pl. Mtn., p. 30 (identifying the defect issue as a common question). And, he acknowledges

that there are three differently-designed and manufactured components at issue. Id. at pp. 22-23.

Unable to address the effect these differences have on the commonality/predominance requisites,

Plaintiff simply writes that off as irrelevant. Id. at p. 23. Of course, Plaintiffs experts do not

believe that these differences are irrelevant. See § II.G, supra.    And, while the documented

differences between TPMS/tire valve stems may not matter to Plaintiff, they most definitely

matter to FCA US who intends to litigate the issue of defect of each and every one of them

separately. It is beyond dispute that a jury could find that one of these components is defective

and that a different one is not. This, of course, means that the defect issue is not common

because the answer to it is not necessarily the same for all those in the proposed class. See Wal-

Mart, 564 U.S. at 350.      When, as here, the defect issue is not common a denial of class

certification is warranted. See, e.g., Luppino v. Mercedes Benz USA, 2017 WL 6015698, *3 (3d

Cir. 2017) (affirming denial of certification where plaintiffs' admissions showed that an alleged

wheel cracking defect was not uniform for all class vehicles).

       Deception/Knowledge: The § 349 element of "deception" implicates two different types

of knowledge: FCA US's knowledge of a defect during the time that Plaintiff and putative class

members made their vehicle purchases; and Plaintiff and class members' knowledge at the time

they made their purchasing decisions. See, e.g., Lebowitz v. Dow Jones & Co., 508 Fed.Appx.


                                                30
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 37 of 46




83, 84 (2d Cir. 2013) ("When the terms of a bargain are fully disclosed to the plaintiff prior to

acceptance, then there is no deceptive omission giving rise to a Section 349 claim"); Koch v.

Christie's International PLC, 785 F.Supp.2d 105, 119 (S.D.N.Y. 2011) (consumer who knew

wine was counterfeit before he purchased it had no § 349 claim because he could not have been

misled or sustained injury due to the deception); Woods v. Maytag Co., 2010 WL 4314313, *16

(E.D.N.Y. 2010) (dismissing § 349 claim for failure to allege facts supporting notion

"[ d]efendants had knowledge of the defect"); Oswego Laborers' Local 214 Pension Fund v.

Marine Midland Bank, NA., 85 N.Y.2d 20, 26,647 N.E.2d 741 (1995) (indicating that deception

involves an assessment of the information possessed by the business).

       The deception issue is not common because knowledge is uncommon.

       FCA US's Knowledge: With three differently designed components at issue, FCA US's

knowledge about a defect cannot be assumed to have been the same throughout the time that the

putative class members were making their vehicle purchases. In fact, the evidence proves that

FCA US's knowledge about whether any of these components were "defective" changed over

time, and varied during the period that the Class Vehicles were manufactured and sold. See

§§ 11.C, 11.D, supra. What FCA US knew about the potential for tire valve stem stress corrosion

failures in June 2009 when the first of the Class Vehicles were sold with the originally designed

valve stems (PN 56053031AD/T6 heat treated) is not the same as what it knew about potential

tire valve stem stress corrosion when the Class Vehicles were sold later that year with a different

valve stem (PN 5605303 l/T4 heat treated), and its knowledge at both of these times is different

than what it knew when the Class Vehicles with the entirely redesigned new TPMS unit and

different sized/threaded valve stem (PN 56029527 AA) were sold after this.

       Notably, Plaintiffs own arguments in support of certification support the fact that

FCA US's knowledge of a defect was different during the class period. Plaintiff argues that


                                                31
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 38 of 46




certain "reports" "confirm the existence of a materials defect," and he points to engineering

reports from April 2010 as proof of this. See Pl. Opp., pp. 5, 7. Obviously, if knowledge arises

out of a report issued in April 2010 it means that FCA US had a different type/level of

knowledge before that time. The same is true of Plaintiffs repeated arguments about FCA US

receiving reports from owners of "fleet" vehicles. See Pl. Mtn., pp. 7, 13, 16, 37. Plaintiff

outright says that FCA US "was put on notice" of a defect/safety issue by the report it received

from "a major fleet customer" (id. at p. 13), but the only report that FCA US ever received from

a "fleet" owner about tire valve stem problems came in February 24, 2010. Bibb Deel., ,i,i 21-

24. If this is where and when FCA US got "notice" of a defect, it means FCA US knowledge

about the existence of a defect when the Class Vehicles were being sold in the many months

prior thereto differed. This, of course, affects the deception issue and means that the answer to it

may not be the same for those Class Members who purchased in June 2009 as opposed to those

who purchased in March 2010.

       Class Members' Knowledge: The deception question will also depend on what each

putative class member knew at the time of their purchase. See, e.g., Weinstein v. eBay, Inc., 819

F. Supp. 2d 219, 228 (S.D.N.Y. 2011).          And, this knowledge varies.       Indeed, there are

individuals encompassed within the defined class who first leased their vehicles, and then

purchased them years later. Supp. Bibb Deel., ,i 7. Such individuals could have experienced a

tire valve stem failure during their lease term, and despite knowing of such a potential problem

purchased the vehicle anyway.      See, e.g, id. at ,i 9.   Furthermore, this Court cannot simply

assume that all consumers knew nothing at the time that they purchased their vehicles.

Particularly when Plaintiff has unequivocally admitted that, starting in 2009, there was

widespread information publicly available in the form of consumer complaints and publications

about a government investigation relating to the susceptibility of the subject valve stems to


                                                 32
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 39 of 46




corrode.   See, e.g, ECF #243, ,i,i 22, 44, 77.     Accepting Plaintiffs admissions, the most

reasonable assumption is that anyone who did even the least bit of research on the vehicles prior

to purchasing one would have known of the alleged corrosion "defect". This is precisely why

the Second Circuit has recognized that where knowledge is an issue, widespread publicly-

available information defeats predominance because it "thoroughly undermine[s]" an argument

that putative class members uniformly lack knowledge. See In re Initial Pub. Offerings Sec.

Litig., 471 F.3d 24, 43 (2d Cir. 2006); see also Mooradian v. FCA US, LLC, 2017 WL 4869060,

*9 (N.D. Ohio 2017) (finding owners should have discovered alleged engine defect as of time

internet complaints were posted); In re Ford Motor Co. E-350 Van Prod. Liab. Litig. (No. II),

2012 WL 379944, *15 (D.N.J. 2012) (finding deception and causation could not be established

with common proof where there were "numerous public reports, articles, and broadcasts"

concerning the alleged vehicle defect).

       Deception in this case is not a common issue because both FCA US's and putative class

members' knowledge differed throughout the class period.

       Causation: In the remarkably similar Haag and Marshall cases the courts recognized

that "suits alleging defects in motor vehicles often involve complicated issues of individual

causation that predominate over common questions regarding the existence of a defect." Haag,

330 F.R.D. at 132 (citation omitted); Marshall, 2019 WL 2678023 at *16 (citation omitted).

And, in Marshall the court analyzed the causation issue in depth before concluding that it was

not a common one because a determination of whether an alleged defect caused the vehicle

component to corrode would require an assessment of "whether each Class Vehicle was heavily

exposed to deicing materials," "whether each owner abided by the recommended maintenance

schedule," and whether any alleged malfunction resulted from the alleged defect or from one of

the other numerous identified causes that could result in the same type of vehicle issues. 2019


                                               33
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 40 of 46




WL 2678023 at * 19. Finding that causation was not a common issue and that class certification

was thus improper, the Marshall court concluded that "[p]ut simply, 'determining whether each

[brake] failed as a result of the allegedly concealed defect or as a result of unrelated issues, e.g.,

potholes or reckless driving habits, will devolve into numerous mini-trials."' Id. (quoting Oscar,

274 F.R.D. at 513).

       The Marshall court's causation analysis applies full-force here. TPMS units and tire

valve stems can need replacement for a host of reasons having nothing to do with a defect,

including a lack of proper maintenance by the vehicle owner. See§ II.F, supra. Thus, just as in

Marshall, "put simply, 'determining whether each [valve stem] failed as a result of the allegedly

concealed defect or as a result of unrelated issues, e.g., potholes or reckless driving habits, will

devolve into numerous mini-trials."'

       The fact that causation is not a common issue is also demonstrated by the undisputed

evidence which proves that, in making their purchasing decisions, consumers would have relied

on varied sources of information, evaluated varied factors, placed differing importance on those

factors, and placed differing importance on disclosures. See § II.I, supra. Thus, determining the

cause of an injury allegedly occurring at the time and place of purchase requires individual

assessments of why each putative class member bought, and whether they would have purchased

anyway. It is these types of facts that have led courts to find that causation is not a common

issue when, as here, the alleged deception must be causally linked to a putative class member's

decision to purchase a product. See, e.g, In re Avon Anti-Aging Skincare Creams & Prod. Mktg.

& Sales Practices Litig., 2015 WL 5730022, *7 (S.D.N.Y. 2015) (noting that purchasing

decisions about cosmetics are "inherently individualized"). Notably, courts have recognized that

the "inherently individualized" nature of a product purchase applies in the context of a motor

vehicle transaction.   See Oscar, 2012 WL 2359964 at *8 (predominance lacking because


                                                  34
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 41 of 46




vehicles had "a number of characteristics which customers might value, and to differing degrees"

and "there is simply no way-without inquiring on a customer-by-customer basis-to determine

whether the non-disclosure of the characteristics of RFTs affected the purchase price paid for the

MINis bought by the putative class members").

        Remarkably, in seeking certification Plaintiff completely ignores the causation issue.

See, generally, Pl. Mtn. Because he does so, Plaintiff has clearly failed to meet his burden to

show predominance. Accordingly, class certification must be denied.

        Damages: It is indisputable that Plaintiff is required to now present a reliable damages

model for calculating class-wide damages consistent with his liability theory. Comcast Corp. v.

Behrend, 133 S.Ct. 1426, 1432 (2013). But, with respect to his "price premium" damage claim

all that Plaintiff proffers is conjecture and innuendo. See Pl. Mtn., pp. 41-42. Indeed, Plaintiff

makes clear that the damage model he envisions would be based on a consumer survey that has

not even been developed.22 Id. This is the exact proposed "damage methodology" evidence that

the courts considered and rejected as speculative in Haag and Marshall, and which led those

courts to deny class certification. Haag, 330 F.R.D. at 132-33; Marshall, 2019 WL 2678023 at

* 16. In those cases, as here, the plaintiffs "produced no evidence that the Class Vehicles' market

value was in fact diminished" by the alleged defect "and/or that putative class members would

have paid less for their Class Vehicles had they been informed of the potential for premature []

corrosion." Haag, 330 F.R.D. at 132; see also Marshall, 2019 WL 2678023 at *18 (rejecting

same damage "evidence" as proffered here which was from same damage expert (Gaskin)

proffering it there).



        22
         At deposition, Plaintiffs expert (Gaskin) admitted that his not-yet-developed survey
"may" eventually fail to accomplish the goal of showing a price premium damage exists. See
Deposition of Steven P. Gaskin, attached hereto as Exhibit J, pp. 71-72, 79.


                                                35
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 42 of 46




       Because the "price premium" argument and "evidence" that Plaintiff presents is no less

speculative than, and is in fact identical to, what was rejected by the courts in Haag and

Marshall, it is clearly inadequate to support certification here as well. Particularly when the

evidence here proves that the wide variation in the price paid, and the individualized reasons for

paying those prices, renders it impossible to determine how much less, if any, each class member

would have paid for his/her Class Vehicle if they had known of the allegedly withheld

information. See § II.I, supra. 23 This is the exact reason that courts routinely find that, because

price premium damages in vehicle defect cases depend "on a whole host of individualized factors

including age, mileage, repair and maintenance history and accidents or damage," certification is

precluded. Chin v. Chrysler Corp., 182 F.R.D. 448, 463 (D.N.J. 1998); see also Oscar, 2012

WL 2359964, *6 (denying certification under § 349 because, inter alia, "purchase decisions, and

... price paid ... may be based on a variety of factors"). 24

       Perhaps because his counsel has had no recent success in selling "conjoint" or "price

premium" damage methodology evidence to any court within the Second Circuit (see Haag and

Marshall), Plaintiff actually appears to be advocating a "cost-of-repair" claim as his main

damage theory.     See Pl. Mtn., pp. 38-41.       But, this damage theory necessitates individual

inquiries of each and every putative class member because there is no evidence, whatsoever, that

everyone encompassed within the proposed class incurred cost-of-repair damages, let alone the


       23
         See also April 8, 2016 Expert Report of Robert E. McCormick, Ph.D., attached hereto
as Exhibit K.
       24
          Notably, this District has found that a conjoint methodology without a survey - which
is exactly what Plaintiff proffers here - does not satisfy the Supreme Court's mandate handed
down in Comcast that a plaintiff must present a viable "damage methodology" at the certification
stage. See Singleton v. Fifth Generation, Inc., 2017 WL 5001444, **21-22 (N.D.N.Y. 2017); see
also Miller v. Fuhu, Inc., 2015 WL 7776794, **21-22 (C.D.Cal. 2015) (finding plaintiff failed to
show damages could be assessed class-wide where survey was not yet developed); Opperman v.
Kong Techs., Inc., 2017 WL 3149295, ** 11-12 (N.D.Cal. 2017) (same).

                                                  36
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 43 of 46




exact same amount of such damage. It is simply impossible to know who paid what price for

what repair without an individual inquiry of each putative class member and an examination of

his/her repair records. Indeed, the evidence is undisputed that some repairs may have cost as

little as $7, while others could have exceeded $ 100. See Bibb Deel.,~ 31. This is precisely why

the court in Haag dismissed out-of-hand the notion that "out-of-pocket costs for parts

replacement" could serve as a class-wide damage, noting that "individual issues would clearly

predominate over class-wide issues with respect to any damages claims based upon repair and

replacement of vehicle parts in individual vehicles." 330 F.R.D. at 132 fn.4 (citations omitted);

see also Marshall, 2019 WL 2678023 at * 13 ("Individualized methods of repair, developed and

implemented at the local level, raise the antithesis of a common question").

        The damage issue is not common, making clear that certification should be denied.

D.      No Proof Of Superiority As Required By Rule 23(b)(3).

        The numerous individual issues identified above would require separate mini-trials and

hence make this case unmanageable. This precludes a finding of superiority. See, e.g., Spagnola

v. Chubb Corp., 264 F.R.D. 76, 99 (S.D.N.Y. 2010) ("the need for mini-trials on the resolution

of each class member's claims and the applicability of affirmative defenses detracts from the

superiority of the class action device, to say the least").            Plaintiff ignores the serious

manageability problems inherent in his claims, offers no realistic trial plan, and simply proclaims

that a class action is more feasible than individual actions. See Pl. Mtn., pp. 42-43. But, Plaintiff

must actually prove that a trial would be manageable to meet the superiority requisite.            See

Spagnola, 264 F.R.D. at 99. He has not even attempted to do so.

        Furthermore, Plaintiff offers no trial plan as to how this case could be tried if certification

is granted. This is particularly problematic here because, in addition to the host of individual

issues that must be addressed for each of the putative class members, this case presents the


                                                  37
     Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 44 of 46




unique circumstance of having one plaintiff proceeding on class claims and another plaintiff

proceeding only on his own individual claims. Specifically, there is still a plaintiff in this case

who is a used vehicle purchaser and thus is not even part of the class that Plaintiff seeks to have

certified (Tomassini). Plaintiff does not reveal whether he is advocating for this Court to have

two separate trials (one for him and one for Tomassini), or if he believes that Tomassini's claim

can somehow be adjudicated simultaneously with his.           The latter of these scenario's would

certainly necessitate presentation of a trial plan in order to satisfy the superiority requisite. But,

Plaintiff has submitted none.

        Plaintiff's utter failure to show that this case is manageable as a class action, standing

alone, warrants denial of his motion for certification.

E.      The Issue Of Liability Cannot Properly Be Certified Under Rule 23(c)(4).

        In a six sentence argument that does little more than announce the legal standard and

baldly declare that it is met here, Plaintiff makes an alternative request that a class be certified

for "liability purposes" if the Court finds that damage issues preclude a general certification. See

Pl. Mtn., pp. 43-44. However, as demonstrated herein, a liability determination entails resolving

a host of significant and critical facts that vary among the members of the putative class,

including:   whether a particular type of valve stem is defective; what each putative class

members' knowledge was at the time of purchase; what FCA US's knowledge was at the time of

each vehicle purchase by a putative class member; and whether any valve stem failure was

actually caused by the alleged defect.      See supra.    Each of these factual determinations is

individualized, leaving the liability issue unsuitable for certification and making a trial on

liability issues completely unmanageable. Id.

        Furthermore, certification of an "issue" for class treatment is appropriate only when a

court determines that resolution of the certified issue(s) will "materially advance" the litigation.


                                                 38
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 45 of 46




See Marshall, 2019 WL 2678023 at *21 (citing Charron v. Pinnacle Grp. NY. LLC, 269 F.R.D.

221, 242 (S.D.N.Y. 2010). And, when injury, causation, and damages are individual issues,

litigation will not be "materially advanced" by certifying a single issue such as whether a defect

exists in a product. See Marshall, 2019 WL 2678023 at * *21-22; see also Haag, 330 F .R.D. at

132 fn.3 (declining to certify a Rule 23(c)(4) class "for liability purposes only" because the

plaintiff "made no showing that certifying a class for liability purposes would clearly and

meaningfully advance the litigation").

       As in Marshall and Haag, here Plaintiff makes no showing as to how certifying a single

"issue" would advance this litigation in any material way. And, clearly it would not as thousands

of individual trials would still be necessary to determine knowledge, causation, and damage

issues. Accordingly, certification should be denied.

                                    IV.     CONCLUSION

       For the reasons set forth herein, Defendant FCA US LLC respectfully requests that this

Court deny Plaintiff Thomas Hromowyk's Motion for Class Certification.




                                               39
  Case 3:14-cv-01226-MAD-ML Document 302 Filed 11/15/19 Page 46 of 46




Dated: November 15, 2019

                                         Respectfully Submitted,

                                         COUGHLIN & GERHART, LLP
                                    By: Isl Alan J Pope
                                        Alan J. Pope
                                        Bar Enroll No. 301508
                                        apope@cglawoffices.com
                                        99 Corporate Drive
                                        Binghamton, New York 13902
                                        Phone: (607) 723-9511

                                         THOMPSON COBURN LLP
                                         Kathy A. Wisniewski
                                         kwisniewski@thompsoncoburn.com
                                         Stephen D'Aunoy
                                         sdaunoy@thompsoncoburn.com
                                         Thomas L. Azar, Jr.
                                         tazar@thompsoncoburn.com
                                         Sharon B. Rosenberg
                                         srosenberg@thompsoncoburn.com
                                         One US Bank Plaza
                                         St. Louis, Missouri 63101
                                         Phone: (314) 552-6000
                                         Fax: (314) 552-7000

                                         Attorneys for FCA US LLC




                             CERTIFICATE OF SERVICE

        The undersigned certifies that on this 15th day of November, 2019, a copy of
FCA US LLC's Memorandum in Opposition to Plaintiff Thomas Hromowyk's Motion for Class
Certification was electronically filed with the Clerk of the Court using the CM/ECF system
which sent notification of such filing to all counsel ofrecord.

                                    By: /s/ Alan J Pope




                                           40
